Case 7:20-mj-00095 Document1 Filed on 01/16/20 in. TXSD

AO 91 (Rey. 11/11) Criminal Complaint

_ UNITED STATES DISTRICT COURT

for the

Southern District of Texas

- )
}
)
)
)
5g

United States of America
Vv.

Pedro RUBIO, YOB: 1992, USC

 

 

Defendant(s)

Page 1 of 2

} gt
Southern District of rao
FILEIS of Texas

JAN 16 2020

David J, Bradtoy Cierk

Case No. Mn ZO- OO 95 a“

 

‘CRIMINAL COMPLAINT

‘I, the complainant in this case, state that the following is true to the best of my knowledge and belief.

On ot about the date(s) of October 21, 2018

in the county of

 

Southern District of ° Texas

Code Section
21 U.S.C. 841 (a)(1), 846

Hidalgo ‘in the

 

, the defendant(s) violated:

Offense Description

Knowingly and Intentionally Conspire to Possess with Intent to Distribute

approx. 14.05 kilograms of Methaphetamine, a Schedule I] Controlled

Substance

This criminal complaint is based on these facts:

See Attachment A.

@M Continued on the attached sheet.

Dev: of A.

 

I~ /[S- a0

Sworn to before me and signed | in my presence.

Date: 01/16/2020

City and state: _ McAllen, Texas

. po nen ‘ a L “a ~ UF Ann uf A

 
   

<< a
t's signature

Arturo Casanova Jr., DEA Task Force Officer

Printed name and title

Leu

’ Judge’s signature ©

Peter E. Ormsby, U.S. al vg

Printed name and title *

 
 

- Case 7:20-mj-00095 Document 1 Filed on 01/16/20 in TXSD Page 2 of 2 |

“oY

"ATTACHMENT “A” - Ly

' On December:21, 2018, DEA HIDTA D84 Agents executed a federal search warrant at ~ -
521 B. Lovett St. in Edinburg, Texas. During the search, approximately 14.05 kilograms of crystal
methamphetamine were located throughout the inside of the residence. Three (3) adults subjects,
Yesenia Armendariz, Oscar Franco Lopez; and Brandon Chacha Avila, who were located inside
of the residence, were arrested for possession of the narcotics. Each admitted to their role in
possessing the narcotics with intent to distribute them. .

Throughout the investigation, an‘additional two (2) subjects Jeanette Michelle Jimenez and
Martin Martinez, were arrested for their involvement regarding the narcotics that were seized on
December 21, 2018. Jimenez and Martinez both admitted to possessing the narcotics and
distributing them to others, including Armendariz, Lopez, and Avila. Agents later learned through
several interviews of the co-conspirators that the narcotics located inside of the residence belonged
to a male subject later identified as Pedro RUBIO who resides in Brownsville, Texas.

Jimenez admitted that on or about October 21, 2018, she received a pickup truck from
RUBIO in the Brownsville,.Texas area. Jimenez was hired by RUBIO to drive the pickup truck to
Houston, Texas on his behalf. The vehicle contained methamphetamine, which was hidden in all
four (4) tires. Jimenez along with the other above referenced co-conspirators decided to remove
the narcotics from the tires and split it amongst themselves, rather than take the vehicle to Houston.

; Subsequently, during a recorded three way call between Martinez, his wife, and RUBIO,

_ During the conversation, RUBIO argues with .Martinez about stealing the narcotics from
RUBIO. RUBIO informs Martinez that the people from Mexico are looking for the individuals
responsible for stealing the narcotics. —

Phone tolls show that RUBIO’s phone was in contact with Martinez’s wife’s phone on the
same date the above referenced three way call was conducted. There was additional phone
connectivity between the phones during January 2019 and February 2019. RUBIO listed the phone
number as his in his application for a Texas Driver’s License/Identification Card, dated April 6,
2019.
